Citation Nr: 1509894	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a disability manifested by substance abuse.

3.  Entitlement to service connection for residuals of a colostomy.

4.  Entitlement to a rating in excess of 10 percent for service-connected appendectomy scars.

(The issue of entitlement to service connection for peptic ulcer disease is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and S.S. (former spouse)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1975 to February 1978. 

These matters come before the Board of Veterans' Appeals (Board) from January 2011, November 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In November 2014, the Veteran and a witness testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

The newly reopened issue of entitlement to service connection for an acquired psychiatric disability, to now include a disability manifested by substance abuse, and the issue of entitlement to service connection for residuals of a colostomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal the Veteran has not had more than two painful or unstable scars, limitation of motion to a compensable degree due to a scar, a scar of the head, face, or neck, an affected area at least 6 square inches in size of a deep and nonlinear scar, or a scar which is superficial and nonlinear area of at least 144 square inches in size.  

2.  In an unappealed February 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.

3.  In an unappealed June 2008 rating decision, the RO found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include depression with PTSD, and also denied the Veteran's claim for service connection for schizophrenia.

4.  Evidence received since the June 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for appendectomy scars have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7805 (as in effect prior to and from October 23, 2008).

2.  Evidence received since the final June 2008 RO decision that denied service connection for schizophrenia and found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in January 2006 and June 2011.  Any defect with regard to notice to reopen a claim is harmless error, because the Board, in the decision below, reopens the Veteran's claim. 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), service personnel records, post service medical records, Social Security Administration (SSA) records, and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and reviewed the medical records for references to additional treatment reports not of record relevant to the claim for increase, but has found nothing to suggest that there is any such outstanding evidence.  

VA examinations for scars were obtained in 2006 and 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination findings, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Here, the Board reopens the claim and remands for additional development.  If the claim is returned to the Board following this development, the Board will further consider its duty to assist by providing a VA examination.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Rating Scars

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply to claims filed on or after October 23, 2008. See 73 Fed. Reg. 54712 (September 23, 2008).  Nevertheless, the Board has considered which rating criteria provide the Veteran with the most favorable evaluation.  

The rating criteria applicable for rating scars, as in effect prior to October 23, 2008, are as follows:

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . Note (2) provided that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

DC 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118 . DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118 .

DC 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 .

Effective for claims filed on or after October 23, 2008, the rating criteria are as follows: 

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation for area or areas exceeding 144 square inches (929 sq. cm.) is assignable. 38 C.F.R. § 4.118 , Diagnostic Code 7801. 

Note (1) to Diagnostic Code 7801 defines a deep scar which is one associated with underlying soft tissue damage. Id. 

Note (2) to Diagnostic Code 7801 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck. Id. 

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118 .

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code. 38 C.F.R. § 4.118 .


Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the pertinent evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Rating Scar(s)

In a November 2005 statement, received by VA in December 2005, the Veteran requested an increased rating for his appendectomy scar.  In a June 2006 rating decision, the RO denied the Veteran's request for a rating in excess of 10 percent. 

The Veteran has a 10 percent rating under DC 7804 for an appendectomy scar, and a noncompensable rating under DC 7805 for linear surgical appendectomy scars.  The clinical evidence of record reflects that the Veteran has one appendectomy scar.  In November 2011 and January 2012 rating decisions, the RO noted that the Veteran had two appendectomy scars (.8 in² (5 cm²) and .2in² (1.0cm²)) and cited to a November 2011 VA examination report.  The November 2011 VA examination report notes that the Veteran has only one appendectomy scar, and also has a gastrectomy scar and colostomy scar.  The examination report notes a 10 x 0.5 cm appendectomy scar, a 1 x 1 cm. colostomy scar, and a 24 x 0.5 cm longitudinal mid abdominal post gastrectomy scar.  For purposes of rating the Veteran's appendectomy residuals, the Board has considered the number of scars granted service connection by the RO (i.e. two) as this is favorable to the Veteran; however, the Board does not consider the colectomy scar or the gastrectomy scar as related to the Veteran's appendectomy for any other reason, as the clinical evidence is against such a finding and the RO did not find otherwise.

The Veteran underwent a VA examination in January 2006.  The report reflects that upon examination, the Veteran had a scar in the right lower abdomen in the area of the appendectomy which was 9 cm. x .4 cm., wider at the distal end.  It was noted that there was tissue loss, tissue adherence to the underlying structures, and a depression in the distal area.  There was no keloid formation and the scar was stable and well healed.  The scar was hyper-pigmented.  With palpation along the scar, the Veteran voiced that it was tender and it was tingling several centimeters surrounding the scar.  The Veteran was also noted to have a scar due to a nonservice-related partial gastrectomy and a scar due to a nonservice related assault.  The examiner stated that the Veteran had nerve entrapment related to internal scarring status post wound dehiscence based on the Veteran's self-reported history of wound dehiscence due to jumping out of an airplane three weeks post appendectomy.

In an August 2006 statement, the Veteran stated that he wears a TENS (Transcutaneous electrical nerve stimulation) unit due to pain in his appendectomy and peptic ulcer scars.  He also reported that he has a tendency to lean to the left to decrease the pressure on the scar area and he has a nerve entrapment related to internal scarring.  (The Board notes earlier records from May 16, 1997 and August 1997 reflect that the Veteran had reported that he had pain since his gastrectomy in approximately 1993 and that he uses a TENS unit for relief of that pain.  It was noted that he had pain secondary to neuralgia status post abdominal surgery.)

The Veteran underwent another VA examination in November 2011.  The examiner noted that the Veteran had one well healed appendectomy scar, which was 10 cm x .5 cm.  The scar was noted to be painful to touch and the Veteran reported chronic pain.  The examiner also noted that the Veteran had a residual scar from a gastrectomy and a colostomy that are not service-connected.  The examiner noted that the Veteran was wearing a TENS unit for pain management of all his scars.  The examiner noted that the Veteran does not have any scars which are both painful and unstable; he does not have any scars which are unstable.  The examiner noted that the Veteran had a lateral right abdomen colostomy scar which was 1 x 1 cm, and a longitudinal mid abdominal gastrectomy scar which was 24 x .5 cm.  The total area for all three scars was 18 cm².  The Veteran reported difficulty with bending and twisting due to pain, and having to lie in a reclining chair to eat his meals.  With regard to impact, the examiner noted that the Veteran would have difficulty with bending and twisting on a production line, and would be unable to lift more than 10-15 pounds due to his abdominal discomfort.  

A December 2011 VA examination report reflects that the Veteran has a residual appendectomy scar in the right lower quadrant of his abdomen that is painful to touch and the Veteran reported chronic pain.  It was also noted that his nonservice-connected longitudinal mid abdominal scar (gastrectomy scar) is tender to touch.  Finally, it was noted that the nonservice-connected small colostomy scar in the right lower quadrant is not painful to touch.  The examiner noted that the Veteran guards his right lower quadrant with active range of motion (AROM) and with ambulation.  The examiner stated that the appendectomy scars themselves do not impair the Veteran's AROM, rather it is the Veteran's perception of pain which is limiting his AROM.

The Veteran has provided numerous statements, to include his testimony at the November 2014 Board hearing, that he uses a TENS unit due to the pain.

Under the current DC 7804 one or two scars which are painful or unstable warrant(s) a 10 percent rating.  The Veteran would not be entitled to a higher rating unless he had at least three scars which are painful or unstable; he does not.  In addition, he does not have any scars which are both painful and unstable; thus, an additional 10 percent is not warranted under Note (2).  The evidence of nerve entrapment does not warrant a separate or higher rating as such is part of "pain" which is already noted in the rating code.  In other words, the nerve entrapment causes the pain.  (The Veteran's claim for service connection for a compensable evaluation for nerve entrapment, separate and distinct from an appendectomy scar was denied by the RO in an unappealed June 2008 rating decision.)

Under DC 7805 scars are evaluated under the applicable codes of 7801 -7804.  If the Veteran has any disabling effect not considered under those codes, the Veteran may be rated under an appropriate diagnostic code.  The Veteran does not have a scar which has a disabling effect not considered under the rating codes.  The rating codes provide for evaluations based on pain, which is the Veteran's complaint.  

The Veteran does not have a scar which causes a limitation of motion.  Although the Veteran guards his right lower quadrant, the scar itself does not impair his motion.  Rather, as noted by the examiner, it is the Veteran's perception of pain which limits his motion.  A painful scar, to include one which is painful on motion, is adequately compensated under DC 7804.  There is no competent clinical evidence that the Veteran's pain causes such a limited range in motion as to be synonymous with forward flexion of the thoracolumbar spine limited to 60 degrees or less, or a combined range of motion of the thoracolumbar spine of less than 120 degrees, or any other degree of disability which would warrant a compensable rating. 

DC 7800 is not for application because the Veteran does not have a burn scar of the head, face, or neck.  DC 7801 is not for application because the Veteran does not have an affected area at least 6 square inches in size of a deep and nonlinear scar.  DC 7802 is not for application because the Veteran does not have an affected area which is superficial, nonlinear, and at least 144 square inches in size.  

Under the rating criteria applicable for rating scars as in effect prior to October 23, 2008, the Veteran is not entitled to a higher evaluation because the clinical evidence does not support more than one scar due to an appendectomy which is painful on examination or which is unstable (DCs 7804 and 7803).

The Board has considered the Veteran's complaints of pain, to include the need for use of a TENS unit, and his comments as to how his scar looks.  Nevertheless, for the reasons noted above, the Board finds that higher rating is not warranted under any pertinent diagnostic code.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The diagnostic codes for rating scars allows for them to be rated based on factors such as pain, size, depth, stability, placement, and number.  The evidence does not support a finding that the Veteran has a symptom which is not considered under the rating codes.  The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has been in receipt of SSA benefits since 1997.  SSA records reflect that he had a primary disability of paranoid schizophrenia and a secondary disability of peptic ulcers.  Although the VA clinical records reflect that the Veteran's scars may impact his ability to lift certain weight, and to twist and bend if working on a production line, the evidence does not indicate that he has been, or may be, unable to maintain substantial gainful employment due appendectomy scars.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.

Service Connection:  Acquired Psychiatric Disability

Historically, in February 1999, the RO denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran did not appeal the denial and it became final.  In a June 2008 rating decision, the RO denied the Veteran's claim to reopen the previously denied claim for entitlement to service connection for an acquired psychiatric disability, to include depression with PTSD, and also denied his claim for service connection for schizophrenia.  The Veteran did not appeal the denial and it became final. 

Evidence of record at time of last final denial 

Evidence at the time of the last final denial reflected a diagnosis of PTSD and a history of poor psychosocial functioning after "witnessing the death and injuries of other fellow paratroopers during a jump".  He also had diagnoses of polysubstance abuse, depression/anger. (See 1998 clinical records), and schizophrenia paranoid type (See 2002 and 2004 VA clinical records).

The evidence also reflected that the Veteran reported that he had been drinking and using marijuana regularly since age 10, that his father physically abused him, that he was emotionally abused as a child, and that each of his brothers has a substance abuse problem. (See 1997 VA clinical records).

February 2006 correspondence from Dr. L. Marquez reflects her opinion that the Veteran's paranoid delusions started while he was in the service.  The Veteran reported that he was given numerous Article 15s and was reduced in rank because he was belligerent towards authority due to his feeling that he was being unfairly treated. 

The record also includes lay statements that the Veteran's tour in service "introduced him to hard drugs" (e.g. See Veteran's mother's statement), and the Veteran's statement that he had mental health problems in service and that it went undiagnosed at that time (See Veteran's December 2006 statement).

Evidence since the last final denial

The Veteran testified that he started using drugs in service to help with the pain from his stomach and to help with "other things."  He testified that while in service, he "kept doing drugs and they kept just catching me with the drugs and they just kept taking away my rank" by nonjudicial punishment (Article 15s.) (See Board hearing transcript, page 12).  

Old and new evidence of record considered as a whole

The Veteran has now asserted that his substance abuse began in service, and that he was reduced in rank due to drug use.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the newly submitted evidence raises the reasonable possibility of substantiating the claim on appeal. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As new and material evidence has been submitted, the claim for service connection for an acquired psychiatric disability is reopened.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected appendectomy scars is denied.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, the claim is reopened, and the appeal is allowed to this extent.



REMAND

Acquired Psychiatric Disability, to include a disability manifested by substance abuse

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  In addition, the Veteran has a separate pending claim for entitlement to service connection for a disability manifested by substance abuse.  In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  As noted above, the Veteran has had multiple diagnoses, most recently paranoid schizophrenia and substance abuse.  The Board finds that all mental health diagnoses should be considered as one issue (i.e. an acquired psychiatric disability).

The Veteran had an appendectomy in service in May 1976.  He asserts that his appendectomy scar broke open in service after a parachute jump, and became so painful that he "self-medicated" with drugs and alcohol, which in turn caused him to have ulcers.  In the alternative, he asserts that his in-service symptoms were not related to his appendix but were symptoms of an ulcer.  Also in the alternative, he contends that he witnessed deaths and suffered emotional abuse in service which have led to an acquired psychiatric disability/substance abuse.

Initially, the Board notes that the Veteran does not have combat experience, fear of hostile military or terrorist activity, or a verified in-service stressor to support a diagnosis of PTSD.  He testified that he saw people die from parachute jumps but he could not provide the complete names of the individuals so that VA could attempt to verify the incidents.  He has not alleged a personal assault or military sexual trauma.  

The Veteran testified that he began to get stomach pains in service, started to feel nauseous and could not eat any food.  He has reported having been medevaced to the hospital, where his appendix was removed, that he was hospitalized for a week to two weeks, and that he had to jump again in August of that year.  He has also stated that within one, two, or three weeks after his in-service appendectomy, he made a parachute jump which caused his appendectomy stiches to open and the area to become bloody.  He contends that "it busted everything open.  And they had to send me home like that all bloody and stuff."  

The evidence reflects that the Veteran was ambulatory on May 20, 1976 when he went to Womack Hospital with no nausea, vomiting, constipation, or diarrhea, but reported periumbilical sharp pain which subsequently migrated to the right lower quadrant pain.  On May 20, 1976, he had an appendectomy and was discharged from the hospital on May 24, 1976 with the recommendation of 2 weeks of convalescent leave and a 30 day profile with limited activities.  

Subsequent STRs are negative for any continued complaints with regard to the surgical site.  Subsequent STRs note complaints of urethral discharge (December 1976), pubic crabs (July 1977), and a continued skin condition (January 1978).  They also note that he received vaccinations in July 1976 and September 1977.  His November 1977 report of medical history for separation purposes reflects that he reported he did not use any medications and was "in good health".  He reported that he had at some time coughed up blood, wore glasses or contact lenses, and had stuttered or stammered.  He also reported eye trouble, tooth or gum trouble, a head injury, skin diseases, foot trouble, kidney stones or blood in urine, and venereal disease.  He denied frequent indigestion or stomach trouble.  

The record contemporaneous to service does not support a finding of stomach pain after his May 1976 or that his appendectomy scar burst open following a jump.

The Veteran asserts that his substance abuse began in service and was a form of self-medication to alleviate pain from his appendectomy scar and/or stomach pain.  He asserts that he was given nonjudicial punishment on three or five occasions for drugs.  (See e.g. VA Form 9, 2014 Board hearing transcript, DRO hearing transcript, and VA  clinical records.)  The Veteran's September 1976 Enlisted Evaluation Report is negative for any indication that he had a substance abuse problem.  (The record reflects that his performance and appearance had improved but still needed further improvement.  It was noted that he had been counseled in his weak areas and continues to show improvement.) 

The service personnel records reflect that the Veteran was reduced in rank on two occasions.  He was reduced in rank on July 28, 1976 as a result of an Article 15 for disobeying an order by lending his meal card to someone else.  He was again reduced in rank on September 20, 1976.  The reason for the September 1976 reduction rank is not in the claims file.  If the reason for the September 1976 reduction in rank was due to drug use, as the Veteran claims, the Board finds it reasonable that there would be some type of criminal record for the Veteran.  Thus, the Board finds that a remand to attempt to obtain military law enforcement records, if any, from July 22, 1976 (the date of his meal card offense which resulted in his first reduction) to September 20, 1976 (the date of his second/last reduction) is warranted.  If and only, if, the records indicate that the Veteran had abused alcohol or drugs in service, a supplemental clinical opinion should be obtained.  

If a supplemental clinical opinion is warranted, the clinician should consider that the evidence reflects that the Veteran has reported that he began using drugs and alcohol prior to service.  An April 2010 VA examination report reflects that the Veteran reported that he did not start abusing alcohol, drugs, and cigarettes until after his appendectomy to control the pain.  However, an April 1991 record reflects that the Veteran reported that he has considerable difficulties which drug and alcohol starting in elementary school.  A March 1996 record reflects that he reported that he began using marijuana at age 10.  An October 1997 record reflects that the Veteran reported that he began drinking alcohol and using marijuana at age 10 and that "since age 10 he has been getting high on drinking almost every day of his life. . .".  The Veteran has also indicated that his father was an alcoholic and emotionally and physically abusive, and that three of his siblings have drug and/or alcohol problems, 

The evidence reflects that the Veteran may have been treated in 1988 at "River Valley".  (See January 1991 VA clinical record).  VA should attempt to obtain such records.  If no such records are available, a formal finding of unavailability should be associated with the claims file. 

Colostomy

In service, in May 1976, the Veteran underwent an appendectomy.  Post service, in March 1993, the Veteran underwent a truncal vagotomy (division of the main trunk of the vagus and denervation of the pylorus) and antrectomy (removal of distal half of the stomach).

VA examinations of the abdomen area (scar examinations) in July 2002, January 2006, and April 2010 note that the Veteran had prior appendectomy and partial gastrectomy surgeries but are all negative for any mention of a colostomy bag or colostomy scar.  In addition, the September 2005 Board hearing transcript is negative for any mention of a colostomy.  

In June 2011, the Veteran filed a claim for service connection for a colostomy bag secondary to his appendectomy scar.  A November 2011 VA examination for scars notes an appendectomy scar and a gastrectomy scar, and notes a colostomy.  

The Board is unsure as to when, where, or why the Veteran underwent a colostomy.  Thus, VA should request the Veteran to submit evidence pertinent to his claim, or authorization for VA to obtain the evidence.  If the Veteran's colostomy is related to his peptic ulcer disease, it is inextricably intertwined with the issue of entitlement to service connection for peptic ulcer disease, which is addressed in a separate Board decision.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received a colostomy and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include to include any VA medical records, and associate them with the claims file.

2.  Attempt to obtain 1988 River Valley, Wisconsin VA clinical records, if any, for the Veteran's substance abuse treatment.  If no such records are available, a formal finding of unavailability should be associated with the claims file. 

3.  Contact the appropriate repository for military law enforcement records and attempt to obtain blotter reports, military police reports, and/or criminal investigation division reports which list the Veteran as a subject from July 22, 1976 through September 20, 1976.  

4.  Thereafter, if, and only if, in-service records, to include law enforcement records, reflect that the Veteran had an alcohol or drug use problem in service, make arrangements to obtain a medical opinion from a psychologist or psychiatrist regarding whether the effects of the in-service surgery with resultant scars led to substance abuse.  

This clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current substance abuse disability is caused or aggravated by his service-connected scars.  As part of this consideration, the clinician should consider the evidence related to the original in-service surgery and resultant service-connected scars.  The examiner should be given a copy of this Remand and review same.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

If the clinician cannot provide an adequate opinion without an examination, schedule the Veteran for such.

5.  Thereafter, readjudicate the issues on appeal, with consideration of all newly received evidence.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
NATHANIEL J. DOAN
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


